Citation Nr: 0725751	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right eye condition (to include the 
claimed issues of residual blindness, development of right 
eye lid carcinoma with subsequent right eye enucleation and 
post-operative right sided facial paralysis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1960 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at the RO at a videoconference 
Board hearing before the undersigned in Washington, DC, in 
May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran has claimed that, as a result of VA medical 
treatment, he has experienced or currently experiences 
residual blindness as well as development of right eye lid 
carcinoma with subsequent right eye enucleation and 
post-operative right sided facial paralysis.  He is claiming 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97.  Since the 
veteran filed this claim in April 2005, the amended version 
of 38 U.S.C.A. § 1151 applies to his appeal.  Thus, the 
veteran must show that the proximate cause of his claimed 
residual blindness and right eye lid carcinoma with 
subsequent right eye enucleation and post-operative right 
sided facial paralysis was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question or an 
event which was not reasonably foreseeable.  

The veteran initially argued that he experienced residual 
blindness as a result of a VA physician prescribing an 
incorrect dosage for an eye medication.  As a result of this 
argument, VA arranged for an examination of the medical 
evidence as well as the veteran's eye in order to determine 
if the eye was damaged as a result of the improper 
prescription.  Subsequent to his initial argument, the 
veteran has also claimed that, as a result of alleged 
mistreatment rendered by VA for his right eye, he developed 
an eye infection which either progressed to a cancerous state 
or masked the presence of a cancerous lesion on the right eye 
which ultimately resulted in the enucleation of the right eye 
as well as claimed facial paralysis due to the last eye 
surgery.  The veteran has argued that the failure to timely 
treat the eyelid disability resulted in loss of the eye to 
cancer.  Unfortunately, no medical opinion has been obtained 
which addresses the veteran's subsequent allegations and 
theory of entitlement.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).  

The Board notes that the question of whether the veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The United States 
Court of Appeals for Veterans Claims has held that a claim 
for benefits under 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment.  See 
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The Board finds that the veteran should be afforded a VA 
examination to determine if he experiences any additional 
disability as a result of the VA treatment for the right eye 
disability which was caused by carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on the part of VA in rendering the treatment.  

The veteran testified before the undersigned in May 2007 that 
there were potential outstanding records pertaining to 
treatment rendered for his eye disability at the University 
of Minnesota.  A review of the VA medical records indicates 
that there are references to medical records from the 
University of Minnesota Fairview Medical Center but these 
actual records have not been associated with the claims file.  
The Board finds an attempt should be made to obtain these 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a right eye disability since 
2004.  After securing the necessary 
release(s), obtain these records.  The 
Board is particularly interested in 
obtaining copies of the veteran's 
treatment records from the University of 
Minnesota.  

2.  Schedule the veteran for a VA 
examination by an appropriately qualified 
health care professional and request that 
he/she provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran currently experiences any 
additional disability (to include 
residual blindness, development of right 
eye lid carcinoma with subsequent right 
eye enucleation and post-operative right 
sided facial paralysis) as a result VA 
treatment for his right eye disability 
which was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA in rendering the 
treatment or which was proximately caused 
by an unforeseeable event.  

In addressing this question, the examiner 
should opine whether VA failed to 
exercise the degree of care that would be 
expected of reasonable health care 
providers in rendering the treatment, or, 
that the treatment was rendered without 
the veteran's consent.  

In determining events not reasonably 
foreseeable, the examiner should discuss 
whether or not any currently existing 
additional disability found on 
examination is considered by a reasonable 
healthcare provider to be an ordinary 
risk of the care rendered by VA for the 
right eye disability.  If such risk was 
known, the examiner should discuss 
whether it is the type of risk that a 
reasonable health care provider would 
have disclosed to the veteran.  

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein and the examiner must 
annotate the examination report to 
indicate that such review had been 
conducted.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  If the examiner is 
unable to provided the requested 
opinion(s) without resorting to 
speculation, it should be so stated.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

